—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered March 1, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Since defendant failed to complete a drug treatment program, resumed the use of drugs and was twice rearrested on drug-related charges, the court properly exercised its discretion in denying defendant’s request to return to the program and in imposing a prison sentence (see, People v Parra, 276 AD2d 355, *224lv denied 95 NY2d 967). Moreover, the court imposed a sentence that was lower than the sentence defendant was told to expect in the event he failed to complete the drug treatment program. Concur—Tom, J.P., Andrias, Rubin, Friedman and Marlow, JJ.